18 N.Y.2d 920 (1966)
Town of Pittsford, Respondent, and Louise Miller et al., Intervenors-Respondents,
v.
Anna T. Gallea et al., Appellants. (Action No. 1.)
Anna T. Gallea et al., Appellants,
v.
Town of Pittsford, Respondent, and Louise Miller et al., Intervenors-Respondents. (Action No. 2.)
Court of Appeals of the State of New York.
Argued October 24, 1966.
Decided December 1, 1966.
Charles S. Wilcox for appellants.
James A. Reed, Jr., and Stephen V. Lines for respondent.
Daniel G. Kennedy and Albert L. Beswick for intervenors-respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN. Taking no part: Judge KEATING.
Order affirmed, without costs; no opinion.